UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4632


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMES DALE MCROBIE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00474-HEH-1)


Submitted:    December 12, 2008             Decided:   January 14, 2009


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Alice V. Sheridan, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.      Chuck Rosenberg, United
States Attorney, David T. Maguire, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    Dale     McRobie    pled    guilty       to       possession     of    a

firearm    by    a     person    committed      to      a    mental       institution        in

violation of 18 U.S.C. § 922(g)(4) (2006).                      He was sentenced to

sixteen    months       of     imprisonment       and       three    years       supervised

release.      One of his special conditions of supervision was to

“stay away from any official event, political event, or campaign

event attended by the President of the United States or any

candidate for the Presidency of the United States.”                               (JA 52).

On appeal, McRobie raises three issues: (1) whether the district

court   erred     by       imposing   a    sentence         greater       than    necessary

because the imprisonment portion of the sentence amounts to an

involuntary     civil        commitment;    (2)    whether      the       district      court

erred by imposing the special condition of supervised release;

and (3) whether his conviction was unconstitutional in light of

Dist. of Columbia v. Heller, 128 S. Ct. 2783 (2008).                               For the

reasons that follow, we affirm.

              First, McRobie provides no authority for his argument

that    his     sixteen-month         sentence       could          be    considered         an

involuntary civil commitment.              More generally, we find no abuse

of   discretion       in     McRobie’s     sentence,         which       was   within    his

properly-calculated advisory Sentencing Guidelines range of ten

to sixteen months.            Gall v. United States, 128 S. Ct. 586, 596

(2007); United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

                                            2
2007).         A    sentence        imposed    within      the    advisory       range    is

presumptively reasonable.                 United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007).

               As McRobie concedes on appeal, this court reviews his

second issue for plain error, as he failed to object to the

special condition below.                  United States v. Olano, 507 U.S. 725,

732 (1993) (providing standard).                      McRobie has failed to show

that     the       district     court’s       “stay    away”      order    was     plainly

erroneous.          Id.

               McRobie’s final claim of error founders on the very

case upon which it relies.                  While the Heller opinion recognized

a   Second         Amendment       right    for     citizens     to     bear     arms,   it

specifically cautioned that “nothing in our opinion should be

taken     to       cast     doubt    on     longstanding       prohibitions       on     the

possession of firearms by felons and the mentally ill.”                            Heller,

128 S. Ct. at 2816-17.

               Accordingly,          we     affirm     McRobie’s        conviction       and

sentence.          We dispense with oral argument because the facts and

legal    contentions          are    adequately       presented    in     the    materials

before    the       court    and    argument       would   not    aid   the     decisional

process.

                                                                                  AFFIRMED




                                               3